Title: [Diary entry: 17 March 1785]
From: Washington, George
To: 

Thursday 17th. Mercury at 24 in the Morning—32 at Noon and 30 at Night. Ground hard froze—the Creeks quite fast with Ice & the river covered with it to the channel. Wind Southerly all day, but not very fresh. The day, until after the middle of the afternoon, was very clear—it then began to lower, & at Sunset looked very much like rain. No earth could be moved until the afternoon; and even then, it not being in good order, it was not attempted. Laid out a walk for the Wilderness intended on the South of the Serpentine road on the left. After breakfast Mr. Donald went away and to dinner Colo. Andrew Lewis (son of Genl. Andw. Lewis) and a Mr. Neiley, came—afterwch. they crossed into Maryland. Trimmed the Weeping and Yellow trees which were transplanted on the 10th. & put 80 cuttings of the former into a nursery.